Exhibit 10.42

SPRINT NEXTEL CORPORATION

2007 OMNIBUS INCENTIVE PLAN

(EFFECTIVE MAY 8, 2007 AND

AMENDED AND RESTATED ON FEBRUARY 11, 2008 AND NOVEMBER 5, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   Purpose    1

2.

   Definitions    1

3.

   Shares Subject to this Plan    12

4.

   Option Rights    14

5.

   Appreciation Rights    16

6.

   Restricted Stock    18

7.

   Restricted Stock Units    19

8.

   Performance Shares and Performance Units    21

9.

   Awards to Non-Employee Directors    22

10.

   Other Awards    24

11.

   Administration of this Plan    25

12.

   Adjustments    26

13.

   Change in Control    26

14.

   Detrimental Activity    28

15.

   Non-U.S. Participants    29

16.

   Transferability    29

17.

   Withholding Taxes    30

18.

   Compliance with Section 409A of the Code    30

19.

   Effective Date and Term of Plan    31

20.

   Amendments and Termination    31

21.

   Substitute Awards for Awards Granted by Other Entities    32

22.

   Governing Law    33

23.

   Miscellaneous Provisions    33

 

2007 Omnibus Incentive Plan 11.04.08    -i-   



--------------------------------------------------------------------------------

SPRINT NEXTEL CORPORATION 2007

OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of this 2007 Omnibus Incentive Plan is to attract and
retain directors, officers, other employees and consultants of Sprint Nextel
Corporation and its Subsidiaries and to motivate and provide to such persons
incentives and rewards for superior performance.

2. Definitions. As used in this Plan:

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.

(b) “Authorized Officer” has the meaning specified in Section 11(d) of the Plan.

(c) “Award” means a grant of Option Rights, Appreciation Rights, Performance
Shares or Performance Units, or a grant or sale of Restricted Stock, Restricted
Stock Units or other awards contemplated by Section 10 of the Plan.

(d) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(e) “Board” means the Board of Directors of the Corporation and, to the extent
of any delegation by the Board to a committee (or subcommittee thereof) pursuant
to Section 11 of this Plan, such committee (or subcommittee).

(f) “Business Transaction” has the meaning set forth in Section 2(h)(ii).

(g) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in (i) the employment agreement, if any, between
the Participant and an Employer, or (ii) during the CIC Severance Protection
Period (as defined in the CIC Severance Plan), the CIC Severance Plan, if the
Participant is a participant in such plan. If the Participant is not a party to
an employment agreement with an Employer in which such term is defined, or if
during the CIC Severance Protection Period, the Participant is not a participant
in the CIC Severance Plan, then unless otherwise defined in the applicable
Evidence of Award, “Cause” shall mean:

(i) the intentional engagement in any acts or omissions constituting dishonesty,
breach of a fiduciary obligation, wrongdoing or misfeasance, in each case, in
connection with a Participant’s duties or otherwise during the course of a
Participant’s employment with an Employer;

 

2007 Omnibus Incentive Plan 11.04.08      



--------------------------------------------------------------------------------

(ii) the commission of a felony or the indictment for any felony, including, but
not limited to, any felony involving fraud, embezzlement, moral turpitude or
theft;

(iii) the intentional and wrongful damaging of property, contractual interests
or business relationships of an Employer;

(iv) the intentional and wrongful disclosure of secret processes or confidential
information of an Employer in violation of an agreement with or a policy of an
Employer;

(v) the continued failure to substantially perform the Participant’s duties for
an Employer;

(vi) current alcohol or prescription drug abuse affecting work performance;

(vii) current illegal use of drugs; or

(viii) any intentional conduct contrary to an Employer’s announced policies or
practices (including, but not limited to, those contained in the Corporation’s
Code of Conduct).

(h) For purposes of this Plan, except as may be otherwise prescribed by the
Compensation Committee in an Evidence of Award, a “Change in Control” of the
Corporation shall be deemed to have occurred upon the happening of any of the
following events:

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the combined voting power of the then-outstanding Voting Stock
of the Corporation; except, that:

 

  (A) for purposes of this Section 2(h)(i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition of Voting Stock of the
Corporation directly from the Corporation that is approved by a majority of the
Incumbent Directors, (2) any acquisition of Voting Stock of the Corporation by
the Corporation or any Subsidiary, (3) any acquisition of Voting Stock of the
Corporation by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, and (4) any acquisition of Voting Stock of the
Corporation by any Person pursuant to a Business Transaction that complies with
clauses (A), (B) and (C) of Section 2(h)(ii);

 

  (B)

if any Person becomes the beneficial owner of thirty percent (30%) or more of
combined voting power of the then-outstanding Voting

 

2007 Omnibus Incentive Plan 11.04.08    - 2 -   



--------------------------------------------------------------------------------

 

Stock of the Corporation as a result of a transaction or series of transactions
described in clause (1) of Section 2(h)(i)(A) above and such Person thereafter
becomes the beneficial owner of any additional shares of Voting Stock of the
Corporation representing one percent (1%) or more of the then-outstanding Voting
Stock of the Corporation, other than as a result of (x) a transaction described
in clause (1) of Section 2(h)(i)(A) above, or (y) a stock dividend, stock split
or similar transaction effected by the Corporation in which all holders of
Voting Stock are treated equally, then such subsequent acquisition shall be
treated as a Change in Control;

 

  (C) a Change in Control will not be deemed to have occurred if a Person
becomes the beneficial owner of thirty percent (30%) or more of the Voting Stock
of the Corporation as a result of a reduction in the number of shares of Voting
Stock of the Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of additional
shares of Voting Stock of the Corporation representing one percent (1%) or more
of the then-outstanding Voting Stock of the Corporation, other than as a result
of a stock dividend, stock split or similar transaction effected by the
Corporation in which all holders of Voting Stock are treated equally; and

 

  (D) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of thirty percent (30%) or more
of the Voting Stock of the Corporation inadvertently, and such Person divests as
promptly as practicable, but no later than the date, if any, set by the
Incumbent Directors, a sufficient number of shares so that such Person
beneficially owns less than thirty percent (30%) of the Voting Stock of the
Corporation, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or

(ii) the consummation of a reorganization, merger or consolidation of the
Corporation with, or the acquisition of the stock or assets of the Corporation
by, another Person, or similar transaction (each, a “Business Transaction”),
unless, in each case, immediately following such Business Transaction (A) the
Voting Stock of the Corporation outstanding immediately prior to such Business
Transaction continues to represent, directly or indirectly, (either by remaining
outstanding or by being converted into Voting Stock of the surviving entity or
any parent thereof), more than fifty percent (50%) of the combined voting power
of the then outstanding shares of Voting Stock or comparable equity interests of
the entity resulting from such Business Transaction (including, without
limitation, an entity which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation’s assets either directly or
through one or more

 

2007 Omnibus Incentive Plan 11.04.08    - 3 -   



--------------------------------------------------------------------------------

subsidiaries), (B) no Person (other than the Corporation, such entity resulting
from such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any Subsidiary or such entity
resulting from such Business Transaction) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or

(iii) during any consecutive 18-month period, more than thirty percent (30%) of
the Board ceases to be comprised of Incumbent Directors; or

(iv) consummation of a transaction that implements in whole or in part a
resolution of the stockholders of the Corporation authorizing a sale of all or
substantially all of Corporation’s assets or a complete liquidation or
dissolution of the Corporation, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 2(h)(ii).

(i) “CIC Severance Plan” means the Sprint Nextel Corporation Change in Control
Severance Plan, as it may be amended from time to time or any successor plan,
program, agreement or arrangement.

(j) “CIC Severance Protection Period” means, except as otherwise provided in a
Participant’s Evidence of Award, the time period commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of:
(i) the 18-month anniversary of such date, and (ii) the Participant’s death. To
the extent provided in a Participant’s Evidence of Award, a CIC Severance
Protection Period also shall include the time period before the occurrence of a
Change in Control for a Participant who is subject to a Pre-CIC Termination.

(k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS interpretations thereof. Reference to any section or subsection
of the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

(l) “Common Stock” means the Series 1 common stock, par value $2.00 per share,
of the Corporation or any security into which such shares of Common Stock may be
changed by reason of any transaction or event of the type referred to in
Section 12 of this Plan.

(m) “Compensation Committee” means the Human Capital and Compensation Committee
of the Board, or any other committee of the Board or subcommittee thereof
authorized to administer this Plan in accordance with Section 11 of the Plan.

(n) “Corporation” means Sprint Nextel Corporation, a Kansas corporation, and its
successors.

 

2007 Omnibus Incentive Plan 11.04.08    - 4 -   



--------------------------------------------------------------------------------

(o) “Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Compensation Committee or an
Authorized Officer and is granted pursuant to the Plan. The Date of Grant shall
not be earlier than the date of the resolution and action therein by the
Compensation Committee or an Authorized Officer. In no event shall the Date of
Grant be earlier than the Effective Date.

(p) “Detrimental Activity,” except as may be otherwise specified in a
Participant’s Evidence of Award, means:

(i) engaging in any activity of competition, as specified in any covenant not to
compete set forth in any agreement between a Participant and the Corporation or
a Subsidiary, including, but not limited to, the Participant’s Evidence of
Award, during the period of restriction specified in the agreement prohibiting
the Participant from engaging in such activity;

(ii) engaging in any activity of solicitation, as specified in any covenant not
to solicit set forth in any agreement between a Participant and the Corporation
or a Subsidiary, including, but not limited to, the Participant’s Evidence of
Award, during the period of restriction specified in the agreement prohibiting
the Participant from engaging in such activity;

(iii) the disclosure to anyone outside the Corporation or a Subsidiary, or the
use in other than the Corporation’s or a Subsidiary’s business, (A) without
prior written authorization from the Corporation, of any confidential,
proprietary or trade secret information or material relating to the business of
the Corporation and its Subsidiaries, acquired by the Participant during his or
her service with the Corporation or any of its Subsidiaries, or (B) in violation
of any covenant not to disclose set forth in any agreement between a Participant
and the Corporation or a Subsidiary, including, but not limited to, the
Participant’s Evidence of Award, during the period of restriction specified in
the agreement prohibiting the Participant from engaging in such activity;

(iv) the (A) failure or refusal to disclose promptly and to assign to the
Corporation or a Subsidiary upon request all right, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during his or her service with the Corporation or any of its Subsidiaries,
relating in any manner to the actual or anticipated business, research or
development work of the Corporation or any Subsidiary or the failure or refusal
to do anything reasonably necessary to enable the Corporation or any Subsidiary
to secure a patent where appropriate in the United States and in other
countries, or (B) violation of any development and inventions provision set
forth in any agreement between a Participant and the Corporation or a
Subsidiary, including, but not limited to, the Participant’s Evidence of Award;

(v) if the Participant is or was an officer, activity that the Board determines
entitles the Corporation to seek recovery from an officer under any policy
promulgated by the Board as in effect when an Award was made or vested under
this Plan; or

 

2007 Omnibus Incentive Plan 11.04.08    - 5 -   



--------------------------------------------------------------------------------

(vi) activity that results in termination of the Participant’s employment for
Cause.

(q) “Director” means a member of the Board.

(r) “Disability” shall mean, in the case of an Employee, termination of
employment under circumstances that would make the Employee eligible to receive
benefits under the Sprint Nextel Basic Long-Term Disability Plan, as it may be
amended from time to time, or any successor plan, program, agreement or
arrangement, and in the case of a Participant who is a Non-Employee Director,
termination of service as a Non-Employee Director under circumstances that would
make the Non-Employee Director eligible to receive Social Security disability
benefits. For purposes of paying an amount that is subject to Section 409A of
the Code at a time that references Disability, Disability shall mean Separation
from Service under these circumstances.

(s) “Effective Date” means the date that this Plan is approved by the
stockholders of the Corporation.

(t) “Employee” means any employee of the Corporation or of any Subsidiary.

(u) “Employer” means the Corporation or any successor thereto or a Subsidiary.

(v) “Evidence of Award” means an agreement, certificate, resolution or other
written evidence, whether or not in electronic form, that sets forth the terms
and conditions of an Award. Each Evidence of Award shall be subject to this Plan
and shall contain such terms and provisions, consistent with this Plan, as the
Compensation Committee or an Authorized Officer may approve. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Corporation and, unless determined otherwise by the
Compensation Committee, need not be signed by a representative of the
Corporation or a Participant. If an Evidence of Award is limited to notation on
the books and records of the Corporation, in the event of any inconsistency
between a Participant’s records and the records of the Corporation, the records
of the Corporation will control.

(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder. Reference to any section or subsection
of the Exchange Act includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

(x) “Executive Officer” means an officer of the Corporation that is subject to
the liability provisions of Section 16 of the Exchange Act.

(y) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.

 

2007 Omnibus Incentive Plan 11.04.08    - 6 -   



--------------------------------------------------------------------------------

(z) “Full-Value Awards” means Awards granted pursuant to the terms of this Plan
that result in the Corporation transferring the full value of any underlying
share of Common Stock granted pursuant to an Award. Full-Value Awards include
all Awards other than Option Rights, Appreciation Rights or other awards granted
pursuant to Section 10 of this Plan with rights which are substantially similar
to an Option Right or Appreciation Right.

(aa) “Good Reason,” except as may be otherwise specified in a Participant’s
Evidence of Award, shall have the meaning assigned such term in (i) the
employment agreement, if any, between a Participant and an Employer, or
(ii) during the CIC Severance Protection Period (as defined in the CIC Severance
Plan), the CIC Severance Plan, if a Participant is a participant in such plan.

(bb) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code.

(cc) “Incumbent Directors” means the individuals who, as of the Effective Date,
are Directors of the Corporation, and any individual becoming a Director after
the Effective Date whose election, nomination for election by the Corporation’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if the individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

(dd) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Compensation Committee or an Authorized Officer, Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units, other awards contemplated by
Section 10 of this Plan or dividend credits pursuant to this Plan. Management
Objectives may be described in terms of Corporation-wide objectives or
objectives that are related to the performance of a joint venture, Subsidiary,
business unit, division, department, business segment, region or function and/or
that are related to the performance of the individual Participant. The
Management Objectives may be made relative to the performance of other companies
or an index covering multiple companies. The Management Objectives applicable to
any Qualified Performance-Based Award will be based on specified levels of or
growth in one or more of the following criteria:

 

  (i) net sales;

 

  (ii) revenue;

 

  (iii) revenue growth or product revenue growth;

 

  (iv) operating income (before or after taxes, including operating income
before depreciation and amortization);

 

  (v) income (before or after taxes and before or after allocation of corporate
overhead and bonus);

 

2007 Omnibus Incentive Plan 11.04.08    - 7 -   



--------------------------------------------------------------------------------

  (vi) net earnings;

 

  (vii) earnings per share;

 

  (viii) net income (before or after taxes);

 

  (ix) return on equity;

 

  (x) total stockholder return;

 

  (xi) return on assets or net assets;

 

  (xii) appreciation in and/or maintenance of share price;

 

  (xiii) market share;

 

  (xiv) gross profits;

 

  (xv) earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization);

 

  (xvi) economic value-added models or equivalent metrics;

 

  (xvii) reductions in costs;

 

  (xviii) cash flow or cash flow per share (before or after dividends);

 

  (xix) return on capital (including return on total capital or return on
invested capital);

 

  (xx) cash flow return on investment;

 

  (xxi) improvement in or attainment of expense levels or working capital
levels;

 

  (xxii) operating, gross, or cash margins;

 

  (xxiii) year-end cash;

 

  (xxiv) debt reductions;

 

  (xxv) stockholder equity;

 

  (xxvi) regulatory achievements;

 

  (xxvii) operating performance;

 

  (xxviii) market expansion;

 

  (xxix) customer acquisition;

 

  (xxx) customer satisfaction;

 

  (xxxi) employee satisfaction;

 

  (xxxii) implementation, completion, or attainment of measurable objectives
with respect to research, development, products or projects and recruiting and
maintaining personnel; or

 

  (xxxiii) a published or a special index deemed applicable by the Compensation
Committee or any of the above criteria as compared to the performance of any
such index, including, but not limited to, the Dow Jones U.S. Telecom Index.

On or before the Date of Grant, in connection with the establishment of
Management Objectives, the Compensation Committee may exclude the impact on
performance of charges for restructuring, acquisitions, divestitures,
discontinued operations, extraordinary items, and other unusual or non-recurring
items and the cumulative effects of changes in tax law or accounting principles,
as such are defined by generally accepted accounting principles or the
Securities and Exchange Commission and as identified in the Corporation’s
audited financial statements, notes to such financial statements or management’s
discussion and analysis in the Corporation’s annual report or other filings with
the Securities and Exchange Commission; any such exclusion

 

2007 Omnibus Incentive Plan 11.04.08    - 8 -   



--------------------------------------------------------------------------------

shall be indicated in the applicable Evidence of Award. With respect to any
grant under the Plan, if the Compensation Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Corporation, or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Compensation
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level or levels of achievement, in whole or in part, as the
Compensation Committee deems appropriate and equitable, except in the case of a
Qualified Performance-Based Award when such action would result in the loss of
the otherwise available exemption of such Award under Section 162(m) of the
Code. In such case, the Compensation Committee will not make any modification of
the Management Objectives or the minimum acceptable level or levels of
achievement with respect to such Qualified Performance-Based Award.

(ee) “Market Value Per Share” means, as of any particular date the closing sale
price of the Common Stock as reported on the New York Stock Exchange Composite
Tape or, if not listed on such exchange, on any other national securities
exchange on which the Common Stock is listed. If the Common Stock is not traded
as of any given date, the Market Value Per Share means the closing price for the
Common Stock on the principal exchange on which the Common Stock is traded for
the immediately preceding date on which the Common Stock was traded. If there is
no regular public trading market for such Common Stock, the Market Value Per
Share of the Common Stock shall be the fair market value of the Common Stock as
determined in good faith by the Board. The Board is authorized to adopt another
fair market value pricing method, provided such method is stated in the Evidence
of Award, and is in compliance with the fair market value pricing rules set
forth in Section 409A of the Code.

(ff) “Nextel Plan” means the Nextel Communications, Inc. Amended and Restated
Incentive Equity Plan (as Amended and Restated Effective July 13, 2005).

(gg) “Non-Employee Director” means a member of the Board who is not an Employee.

(hh) “Non-Qualified Options” means Option Rights that are not intended to
qualify as “incentive stock options” under Section 422 of the Code.

(ii) “Normal Retirement” means, with respect to any Employee, termination of
employment (other than termination for Cause or due to death or Disability) at
or after age 65. For purposes of paying an amount that is subject to
Section 409A of the Code at a time that references Normal Retirement, Normal
Retirement shall mean Separation from Service at or after age 65.

(jj) “Optionee” means the Participant named in an Evidence of Award evidencing
an outstanding Option Right.

(kk) “Option Price” means the purchase price payable on exercise of an Option
Right.

 

2007 Omnibus Incentive Plan 11.04.08    - 9 -   



--------------------------------------------------------------------------------

(ll) “Option Right” means the right to purchase shares of Common Stock upon
exercise of a Non-Qualified Option or an Incentive Stock Option granted pursuant
to Section 4 of this Plan.

(mm) “Participant” means a person who is selected by the Board, the Compensation
Committee or an Authorized Officer to receive benefits under this Plan and who
is at the time (i) an Employee or a Non-Employee Director, or (ii) providing
services to the Corporation or a Subsidiary, including but not limited to, a
consultant, an advisor, independent contractor, or other non-employee of the
Corporation or any one or more of its Subsidiaries.

(nn) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.

(oo) “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Common Stock awarded pursuant to Section 8 of this Plan.

(pp) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Compensation Committee.

(qq) “Person” has the meaning set forth in Section 2(h)(i).

(rr) “Plan” means this Sprint Nextel Corporation 2007 Omnibus Incentive Plan, as
it may be amended from time to time.

(ss) “Plan Year” has the meaning set forth in Section 9(g) and (h).

(tt) “Pre-CIC Termination” means the termination of a Participant’s employment
without Cause, provided that both (i) the termination was made in the six
(6) month period prior to a Change in Control at the request of a third party in
contemplation of a Change in Control, and (ii) the Change in Control occurs. For
purposes of paying an amount that is subject to Section 409A of the Code at a
time that references a Pre-CIC Termination, Pre-CIC Termination shall mean
Separation from Service under these circumstances

(uu) “Predecessor Plans” means (i) the Management Incentive Stock Option Plan,
effective February 18, 1995, (ii) the Sprint 1997 Plan, and (iii) the Nextel
Plan.

(vv) “Qualified Performance-Based Award” means any Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

(ww) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfer has expired.

 

2007 Omnibus Incentive Plan 11.04.08    - 10 -   



--------------------------------------------------------------------------------

(xx) “Restricted Stock Unit” means an award granted or sold pursuant to
Section 7 of this Plan of the right to receive shares of Common Stock or cash at
the end of the Restriction Period.

(yy) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(zz) “Separation From Service” means a “separation from service” as such term is
defined under Code Section 409A and the Treasury regulations issued thereunder.
Except as otherwise required to comply with Code Section 409A, an employee shall
be considered not to have had a Separation From Service where the level of bona
fide services performed continues at a level that is at least 21 percent or more
of the average level of service performed by the employee during the immediately
preceding 36-month period (or if providing services for less than 36 months,
such lesser period) after taking into account any services that the employee
provided prior to such date or that the Company and the employee reasonably
anticipate the employee may provide (whether as an employee or independent
contractor) after such date.

For purposes of the determination of whether a Participant has had a “separation
from service” as described under Code Section 409A and the guidance and Treasury
regulations issued thereunder, the terms “Sprint Nextel,” “employer” and
“service recipient” mean Sprint Nextel Corporation and any affiliate with which
Sprint Nextel Corporation would be considered a single employer under Code
Section 414(b) or 414(c), provided that in applying Code Sections 1563(a)(1),
(2), and (3) for purposes of determining a controlled group of corporations
under Code Section 414(b), the language “at least 50 percent” is used instead of
“at least 80 percent”, each place it appears in Code Sections 1563(a)(1),
(2) and (3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes
of determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

(aaa) “Six-Month Payment Delay” means the required delay in payment to a
Participant who is a “specified employee” of amounts subject to Section 409A
that are paid upon Separation from Service, pursuant to Section 409A(a)(2)(B)(i)
of the Code. When a Six-Month Delay is required, the payment date shall be not
before the date which is six months after the date of Separation from Service
or, if earlier, the date of the Participant’s death. The term specified employee
shall have the meaning ascribed to this term under Section 409A of the Code.

(bbb) “Spread” means the excess of the Market Value Per Share on the date when
an (i) Option Right is exercised over the Option Price, or (ii) Appreciation
Right is exercised over the Option Price or Base Price provided for in the
related Option Right or Free-Standing Appreciation Right, respectively.

(ccc) “Sprint 1997 Plan” means the 1997 Long-Term Stock Incentive Program,
effective April 15, 1997.

 

2007 Omnibus Incentive Plan 11.04.08    - 11 -   



--------------------------------------------------------------------------------

(ddd) “Subsidiary” means a corporation, company or other entity (i) more than
50% of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (ii) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50% of
whose ownership interest representing the right generally to make decisions for
such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Corporation, except that for purposes of determining whether
any person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which the Corporation owns or
controls, directly or indirectly, more than 50% of the total combined voting
power represented by all classes of stock issued by such corporation at the time
of grant.

(eee) “Substitute Awards” means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Corporation or with which the Corporation
directly or indirectly combines.

(fff) “Tandem Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is granted in tandem with an Option Right.

(ggg) “Ten Percent Stockholder” shall mean any Participant who owns more than
10% of the combined voting power of all classes of stock of the Corporation,
within the meaning of Section 422 of the Code.

(hhh) “Termination Date,” for purposes of this Plan, except as may be otherwise
prescribed by the Compensation Committee or an Authorized Officer in an Evidence
of Award, shall mean (i) with respect to any Employee, the date on which the
Employee ceases to be employed by an Employer, or (ii) with respect to any
Participant who is not an Employee, the date on which such Participant’s
provision of services to the Corporation or any one or more of its Subsidiaries
ends.

(iii) “Voting Stock” means securities entitled to vote generally in the election
of Directors.

3. Shares Subject to this Plan.

(a) Maximum Shares Available Under Plan.

(i) Subject to adjustment as provided in Section 12 of this Plan, the maximum
aggregate number of shares of Common Stock that may be issued or delivered under
the Plan is 34,500,000 shares of Common Stock plus the shares of Common Stock
available under the Sprint 1997 Plan as of April 15, 2007 and the Nextel Plan as
of the Effective Date. Any shares of Common Stock underlying Full-Value Awards
that are issued or delivered under the Plan or that are granted under any
Predecessor Plan after December 31, 2006 shall be counted against the share
limit described above as 2.50 shares of Common Stock for every one share of
Common Stock issued or delivered in connection with such Full-Value Award, and
any shares of Common Stock covered by an Award, other than a Full-Value

 

2007 Omnibus Incentive Plan 11.04.08    - 12 -   



--------------------------------------------------------------------------------

Award, shall reduce such share limit by one share for every one share of Common
Stock covered by such Award. To the extent that a share of Common Stock that was
subject to a Full-Value Award that counted as 2.50 shares of Common Stock
against the Plan reserve pursuant to the preceding sentence again becomes
available for grant under the Plan, as set forth in Section 3(a)(ii)(A), the
Plan reserve shall be credited with 2.50 shares of Common Stock, and to the
extent that a share of Common Stock that underlies an Award, other than a
Full-Value Award, again becomes available for grant under the Plan, as set forth
in Section 3(a)(ii)(A), the Plan reserve shall be credited with one share of
Common Stock. Common Stock to be issued or delivered pursuant to the Plan may be
authorized and unissued shares of Common Stock, treasury shares or a combination
of the foregoing.

(ii) In addition to the shares of Common Stock authorized in Section 3(a)(i):

 

  (A) any (1) Option Right, Appreciation Right or other Award (that is not a
Full-Value Award) granted pursuant to this Plan that terminates or is forfeited
without having been exercised in full, (2) Full-Value Award granted pursuant to
this Plan that terminates or is forfeited, or (3) Award granted pursuant to this
Plan is settled (or can be paid only) in cash, then the underlying shares of
Common Stock, to the extent of any such forfeiture, termination or cash
settlement, again shall be available for grant under this Plan and credited
toward the Plan limit as set forth in Section 3(a)(i).

 

  (B) any (1) option or stock appreciation right granted pursuant to the
Predecessor Plans that terminates, is forfeited without having been exercised in
full or is settled in cash, then the underlying shares of Common Stock, to the
extent of any such forfeiture, termination or cash settlement, shall be
available for grant under this Plan and credited toward the Plan limit as one
share of Common Stock for every one share of Common Stock allocable to any such
award, or (2) award other than an option or a stock appreciation right granted
pursuant to the Predecessor Plans that terminates, is forfeited or is settled in
cash, then the underlying shares of Common Stock, to the extent of any such
forfeiture, termination or cash settlement, shall be available for grant under
this Plan and credited toward the Plan limit as 2.50 shares of Common Stock for
every one share of Common Stock allocable to any such award.

(iii) Shares of Common Stock that are tendered, whether by physical delivery or
by attestation, to the Corporation by a Participant or withheld from the Award
by the Corporation as full or partial payment of the exercise or purchase price
of any Award or in payment of any applicable withholding for Federal, state,
city, local or foreign taxes incurred in connection with the exercise, vesting
or earning of any Award under the Plan or under the Predecessor Plans will not

 

2007 Omnibus Incentive Plan 11.04.08    - 13 -   



--------------------------------------------------------------------------------

become available for future grants under the Plan. With respect to an
Appreciation Right, when such Appreciation Right is exercised and settled in
shares of Common Stock, the shares of Common Stock subject to such Appreciation
Right shall be counted against the shares of Common Stock available for issuance
under the Plan as one share of Common Stock for every one share of Common Stock
subject thereto, regardless of the number of shares of Common Stock used to
settle the Appreciation Right upon exercise.

(b) Life-of-Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 12 of this Plan, the aggregate number of shares of Common Stock actually
issued or transferred by the Corporation upon the exercise of Incentive Stock
Options shall not exceed 150,000,000.

(c) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 12 of this Plan:

(i) No Participant shall be granted Option Rights or Appreciation Rights or
other awards granted pursuant to Section 10 of this Plan with rights which are
substantially similar to Option Rights or Appreciation Rights, in the aggregate,
for more than 5,000,000 shares of Common Stock during any calendar year.

(ii) For grants of Qualified Performance-Based Awards, no Participant shall be
granted Restricted Stock, Restricted Stock Units, Performance Shares or other
awards granted pursuant to Section 10 of this Plan with rights which are
substantially similar to Performance Shares, in the aggregate, for more than
2,500,000 shares of Common Stock during any calendar year.

(iii) For grants of Qualified Performance-Based Awards, no Participant shall be
granted Performance Units or other awards granted pursuant to Section 10 of this
Plan with rights which are substantially similar to Performance Units, in the
aggregate, for more than $7,500,000 during any calendar year.

(d) Substitute Awards. Any Substitute Awards granted by the Corporation shall
not reduce the shares of Common Stock available for Awards under the Plan and
will not count against the limits specified in Section 3(c) above.

4. Option Rights. The Compensation Committee or, in accordance with
Section 11(d), an Authorized Officer may, from time to time and upon such terms
and conditions as it or the Authorized Officer may determine, grant Option
Rights to Participants. Each such grant will utilize any or all of the
authorizations as specified in the following provisions:

(a) Each grant will specify the number of shares of Common Stock to which it
pertains, subject to the limitations set forth in Section 3 of this Plan.

(b) Each Option Right will specify an Option Price per share of Common Stock,
which may not be less than the Market Value Per Share on the Date of Grant. In
the case

 

2007 Omnibus Incentive Plan 11.04.08    - 14 -   



--------------------------------------------------------------------------------

of an Incentive Stock Option granted to a Ten Percent Stockholder, the Option
Price per share of Common Stock shall not be less than one hundred ten percent
(110%) of the Market Value Per Share on the Date of Grant.

(c) Each Option Right will specify whether the Option Price will be payable
(i) in cash or by check or by wire transfer of immediately available funds,
(ii) by the actual or constructive transfer to the Corporation of shares of
Common Stock owned by the Optionee for at least 6 months (or other consideration
authorized pursuant to Section 4(d)) having a value at the time of exercise
equal to the total Option Price, (iii) by a combination of such methods of
payment and may either grant to the Participant or retain in the Compensation
Committee the right to elect among the foregoing alternatives, or (iv) by such
other methods as may be approved by the Compensation Committee. No fractional
shares of Common Stock will be issued or accepted.

(d) To the extent permitted by law, any grant may permit deferred payment of the
Option Price from the proceeds of sale through a bank or broker designated by,
and on a date satisfactory to, the Corporation of some or all of the shares of
Common Stock to which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Corporation or any Subsidiary that is necessary before the
Option Rights or installments thereof will become exercisable.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights. Each grant may specify
in respect of such Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of Option
Rights that will become exercisable if performance is at or above the minimum
level(s), but falls short of full achievement of the specified Management
Objectives. The grant will specify that, before the exercise of such Option
Rights become exercisable, the Compensation Committee must certify that the
Management Objectives have been satisfied.

(h) Any grant of Option Rights may provide for the earlier exercise of such
Option Rights or other modifications in the event of termination without Cause,
resignation for Good Reason, Normal Retirement, termination due to death or
Disability of the Participant, a Change in Control, or the grant of a Substitute
Award.

(i) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, (ii) Non-Qualified Options, or
(iii) combinations of the foregoing. Incentive Stock Options may be granted only
to Participants who meet the definition of “employee” under Section 3401(c) of
the Code.

(j) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any related Tandem Appreciation Right authorized under
Section 5 of this Plan.

 

2007 Omnibus Incentive Plan 11.04.08    - 15 -   



--------------------------------------------------------------------------------

(k) No Option Right will be exercisable more than ten (10) years from the Date
of Grant. In the case of an Incentive Stock Option granted to an employee who is
a Ten Percent Stockholder, the Incentive Stock Option will not be exercisable
more than five (5) years from the Date of Grant.

(l) An Option Right granted hereunder may be exercisable, in whole or in part,
by written notice delivered in person, by mail or by approved electronic medium
to the Treasurer of the Corporation at its principal office, or by such other
means as the Treasurer or other authorized representative of the Corporation
shall designate, specifying the number of shares of Common Stock to be purchased
and accompanied by payment thereof and otherwise in accordance with the Evidence
of Award pursuant to which the Option Right was granted.

(m) No grant of Option Rights will authorize the payment of dividend equivalents
on the Option Right.

(n) Each grant of Option Rights will be evidenced by an Evidence of Award, which
Evidence of Award will describe such Option Rights, and contain such other terms
as the Compensation Committee or Authorized Officer may approve.

(o) Except as provided in an Evidence of Award, in the event of an Optionee’s
termination of employment or service, any Option Rights that have not vested as
of the Optionee’s Termination Date will be cancelled and immediately forfeited,
without further action on the part of the Corporation or the Compensation
Committee, and the Optionee will have no further rights in respect of such
Option Rights.

5. Appreciation Rights.

(a) The Compensation Committee or, in accordance with Section 11(d), an
Authorized Officer may grant (i) to any Optionee, Tandem Appreciation Rights in
respect of Option Rights granted hereunder, and (ii) to any Participant,
Free-Standing Appreciation Rights. All grants of Appreciation Rights will
specify the number of shares of Common Stock to which the grant pertains,
subject to the limitations set forth in Section 3 of this Plan.

(b) A Tandem Appreciation Right will be a right of the Optionee, exercisable by
surrender of the related Option Right, to receive from the Corporation an amount
determined by the Compensation Committee or an Authorized Officer, which will be
expressed as a percentage of the Spread on the related Option Right (not
exceeding 100%) at the time of exercise. Tandem Appreciation Rights must be
granted concurrently with the related Option Right.

(c) A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Corporation an amount determined by the Compensation Committee
or an Authorized Officer, which will be expressed as a percentage of the Spread
(not exceeding one hundred percent (100%)) at the time of exercise.

(d) No grant of Appreciation Rights will authorize the payment of dividend
equivalents on the Appreciation Right.

 

2007 Omnibus Incentive Plan 11.04.08    - 16 -   



--------------------------------------------------------------------------------

(e) Each grant of Appreciation Rights will utilize any or all of the
authorizations as specified in the following provisions:

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Corporation in cash, in shares of Common Stock or in
any combination thereof and may either grant to the Participant or retain in the
Compensation Committee the right to elect among those alternatives.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Compensation
Committee or an Authorized Officer at the Date of Grant.

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(iv) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.
Each grant may specify in respect of such Management Objectives a minimum
acceptable level or levels of achievement and may set forth a formula for
determining the number of Appreciation Rights that will become exercisable if
performance is at or above the minimum level(s), but falls short of full
achievement of the specified Management Objectives. The grant of such
Appreciation Rights will specify that, before the exercise of such Appreciation
Rights, the Compensation Committee must certify that the Management Objectives
have been satisfied.

(v) Any grant of Appreciation Rights may provide for the earlier exercise of
such Appreciation Rights or other modifications in the event of termination
without Cause, resignation for Good Reason, Normal Retirement, termination due
to death or Disability of the Participant, a Change in Control, or the grant of
a Substitute Award.

(vi) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Compensation Committee or an
Authorized Officer may approve.

(vii) Except as provided in an Evidence of Award, in the event of a
Participant’s termination of employment or service, any of the Participant’s
Appreciation Rights that have not vested as of the Participant’s Termination
Date will be cancelled and immediately forfeited, without further action on the
part of the Corporation or the Compensation Committee, and the Participant will
have no further rights in respect of such Appreciation Rights.

(f) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable (and will expire when the related Option Right would
have expired) and at a time

 

2007 Omnibus Incentive Plan 11.04.08    - 17 -   



--------------------------------------------------------------------------------

when the Spread is positive, and by surrender of the related Option Right for
cancellation. Successive grants of Tandem Appreciation Rights may be made to the
same Participant regardless of whether any Tandem Appreciation Rights previously
granted to the Participant remain unexercised. In the case of a Tandem
Appreciation Right granted in relation to an Incentive Stock Option to an
employee who is a Ten Percent Stockholder on the Date of Grant, the amount
payable with respect to each Tandem Appreciation Right shall be equal in value
to the applicable percentage of the excess, if any, of the Market Value Per
Share on the exercise date over the Base Price of the Tandem Appreciation Right,
which Base Price shall not be less than 110 percent of the Market Value Per
Share on the date the Tandem Appreciation Right is granted, and the Incentive
Stock Option and related Tandem Appreciation Right shall not be exercisable more
than five (5) years from the Date of Grant.

(g) Regarding Free-Standing Appreciation Rights only:

(i) Each grant will specify in respect of each Free-Standing Appreciation Right
a Base Price, which may not be less than the Market Value Per Share on the Date
of Grant;

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and

(iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than ten (10) years from the Date of Grant.

6. Restricted Stock. The Compensation Committee or, in accordance with
Section 11(d), an Authorized Officer may grant or sell Restricted Stock to
Participants. Each such grant or sale will utilize any or all of the
authorizations as specified in the following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant, as determined by the
Compensation Committee or an Authorized Officer at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code,
as determined by the Compensation Committee or an Authorized Officer at the Date
of Grant and may provide for the earlier lapse of such substantial risk of
forfeiture as provided in Section 6(e) below. In the case of grants that are a
form of payment for earned Performance Shares or Performance Units or other
awards, such grant may provide for no minimum vesting period.

(d) Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be

 

2007 Omnibus Incentive Plan 11.04.08    - 18 -   



--------------------------------------------------------------------------------

prohibited or restricted in the manner set forth in this Plan, and to the extent
prescribed by the Compensation Committee at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Corporation or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock. Each grant may specify in respect of such
Management Objectives a minimum acceptable level or levels of achievement and
may set forth a formula for determining the number of shares of Restricted Stock
on which restrictions will terminate if performance is at or above the minimum
level(s), but falls short of full achievement of the specified Management
Objectives. The grant or sale of Restricted Stock will specify that, before the
termination or early termination of the restrictions applicable to such
Restricted Stock, the Compensation Committee must certify that the Management
Objectives have been satisfied.

(f) Any grant of Restricted Stock may provide for the earlier lapse or other
modification in the event of termination without Cause, resignation for Good
Reason, Normal Retirement, termination due to death or Disability of the
Participant, Change in Control, or the grant of a Substitute Award.

(g) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional shares of
Restricted Stock (which may be subject to the same restrictions as the
underlying Award) or be paid in cash on a deferred or contingent basis.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Compensation Committee or an Authorized Officer may approve. Unless
otherwise directed by the Compensation Committee, (i) all certificates
representing shares of Restricted Stock will be held in custody by the
Corporation until all restrictions thereon have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares of Common Stock, or
(ii) all uncertificated shares of Restricted Stock will be held at the
Corporation’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such shares of Restricted Stock.

7. Restricted Stock Units. The Compensation Committee or, in accordance with
Section 11(d), an Authorized Officer may grant or sell Restricted Stock Units to
Participants. Each such grant or sale will utilize any or all of the
authorizations as specified in the following provisions:

(a) Each such grant or sale of Restricted Stock Units will constitute the
agreement by the Corporation to deliver shares of Common Stock or cash to the
Participant in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of Management Objectives) during the Restriction Period as the Compensation
Committee or an Authorized Officer may specify. Each grant may specify in
respect of such Management Objectives a minimum acceptable level or

 

2007 Omnibus Incentive Plan 11.04.08    - 19 -   



--------------------------------------------------------------------------------

levels of achievement and may set forth a formula for determining the number of
shares of Restricted Stock Units on which restrictions will terminate if
performance is at or above the minimum level(s), but falls short of full
achievement of the specified Management Objectives. The grant or sale of such
Restricted Stock Units will specify that, before the termination or early
termination of the restrictions applicable to such Restricted Stock Units, the
Compensation Committee must certify that the Management Objectives have been
satisfied.

(b) Each such grant or sale of Restricted Stock Units may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value Per Share at the Date of Grant.

(c) If the Restriction Period lapses only by the passage of time, each such
grant or sale will be subject to a Restriction Period (which may include
pro-rata, graded or cliff vesting over such period), as determined by the
Compensation Committee or an Authorized Officer at the Date of Grant. In the
case of grants that are a form of payment for earned Performance Shares or
Performance Units or other awards, such grant may provide for no Restriction
Period.

(d) Each such grant or sale of Restricted Stock Units may provide for the
earlier lapse or other modification of such Restriction Period in the event of
termination without Cause, resignation for Good Reason, Normal Retirement,
termination due to death or Disability of the Participant, a Change in Control,
or the grant of a Substitute Award and, to the extent that any grant, sale, or
Substitute Award is subject to, or determined to be subject to Section 409A of
the Code, the time and form of payment shall be indicated in the Evidence of
Award as upon one or more of the permissible payment events under Section 409A
of the Code and as subject to the Six-Month Payment Delay, if required.

(e) During the Restriction Period, the Participant will have none of the rights
of a stockholder of any shares of Common Stock with respect to such Restricted
Stock Units, but the Compensation Committee may, at the Date of Grant, authorize
the payment of dividend equivalents on such Restricted Stock Units on either a
current, deferred or contingent basis, either in cash or in additional shares of
Common Stock and, the Evidence of Award shall specify the time of payment of
such dividend equivalents and indicate that such payment is subject to the
Six-Month Payment Delay, if required.

(f) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of Restricted Stock Units that have been earned and, that such
payment is subject to the Six-Month Payment Delay, if required. Any grant or
sale may specify that the amount payable with respect thereto may be paid by the
Corporation in cash, in shares of Common Stock or in any combination thereof and
may either grant to the Participant or retain in the Compensation Committee the
right to elect among those alternatives.

(g) Each such grant or sale of Restricted Stock Units will provide that during
the period for which such Restriction Period is to continue, the transferability
of the Restricted Stock Units will be prohibited or restricted in the manner and
to the extent prescribed by the Compensation Committee at the Date of Grant
(which restrictions may include, without limitation, rights of repurchase or
first refusal in the Corporation or provisions subjecting the Restricted Stock
Units to a continuing substantial risk of forfeiture in the hands of any
transferee).

 

2007 Omnibus Incentive Plan 11.04.08    - 20 -   



--------------------------------------------------------------------------------

(h) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Compensation Committee or an Authorized Officer may approve.

(i) Except as provided in an Evidence of Award, in the event of a Participant’s
termination of employment or service, any of the Participant’s Restricted Stock
Units that remain subject to the Restriction Period on the Participant’s
Termination Date will be cancelled and immediately forfeited without further
action on the part of the Corporation or the Compensation Committee, and the
Participant will have no further rights in respect of such Restricted Stock
Units.

8. Performance Shares and Performance Units. The Compensation Committee or, in
accordance with Section 11(d), an Authorized Officer may grant Performance
Shares and Performance Units that will become payable to a Participant upon
achievement of specified Management Objectives during the Performance Period.
Each such grant will utilize any or all of the authorizations as specified in
the following provisions:

(a) Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award where
such action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time, as determined by the Compensation Committee or
an Authorized Officer at the Date of Grant.

(c) Any grant of Performance Shares or Performance Units will specify Management
Objectives, which, if achieved, will result in payment of the Award, and each
grant may specify in respect of such specified Management Objectives a minimum
acceptable level or levels of achievement and will set forth a formula for
determining the number of Performance Shares or Performance Units that will be
earned if performance is at or above the level(s), but falls short of full
achievement of the specified Management Objectives. The grant of Performance
Shares or Performance Units will specify that, before the Performance Shares or
Performance Units will be earned and paid, the Compensation Committee must
certify that the Management Objectives have been satisfied.

(d) Any grant of Performance Shares or Performance Units may provide for the
earlier lapse or other modification in the event of termination without Cause,
resignation for Good Reason, Normal Retirement, termination due to death or
Disability of the Participant, a Change in Control, or the grant of a Substitute
Award and to the extent that any grant or Substitute Award is subject to, or
determined to be subject to, Section 409A of the Code, the time and form of
payment shall be indicated in the Evidence of Award as upon one or more of the
permissible payment events under Section 409A of the Code and, as subject to the
Six-Month Payment Delay, if required.

 

2007 Omnibus Incentive Plan 11.04.08    - 21 -   



--------------------------------------------------------------------------------

(e) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned and, that such payment is subject to
the Six-Month Delay, if required. Any grant may specify that the amount payable
with respect thereto may be paid by the Corporation in cash, in shares of Common
Stock, in Restricted Stock or Restricted Stock Units or in any combination
thereof and may either grant to the Participant or retain in the Compensation
Committee the right to elect among those alternatives; provided, however, that
as applicable, the amount payable may not exceed the maximum amount payable, as
may be specified by the Compensation Committee or an Authorized Officer on the
Date of Grant.

(f) The Compensation Committee may provide for the payment of dividend
equivalents to the holder thereof on either a current, deferred or contingent
basis, either in cash or in additional shares of Common Stock. In this case, the
Evidence of Award will specify, the time of payment of such dividend equivalents
and, that such payment is subject to the Six-Month Delay, if required.

(g) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Compensation Committee or an Authorized
Officer may approve.

(h) Except as provided in an Evidence of Award, in the event of a Participant’s
termination of employment or service, any of the Participant’s Performance
Shares and Performance Units that remain subject to a Performance Period on the
Participant’s Termination Date will be cancelled and immediately forfeited,
without further action on the part of the Corporation or the Compensation
Committee, and the Participant will have no further rights in respect of such
Performance Shares or Performance Units.

9. Awards to Non-Employee Directors. The Board may, from time to time and upon
such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors, Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of this Plan and may also authorize the grant or sale
of shares of Common Stock, Restricted Stock or Restricted Stock Units to
Non-Employee Directors.

(a) Each grant of Option Rights awarded pursuant to this Section 9 will be upon
terms and conditions consistent with Section 4 of this Plan.

(b) Each grant of Appreciation Rights pursuant to this Section 9 will be upon
terms and conditions consistent with Section 5 of this Plan.

(c) Each grant or sale of Restricted Stock pursuant to this Section 9 will be
upon terms and conditions consistent with Section 6 of this Plan.

(d) Each grant or sale of Restricted Stock Units pursuant to this Section 9 will
be upon terms and conditions consistent with Section 7 of this Plan.

 

2007 Omnibus Incentive Plan 11.04.08    - 22 -   



--------------------------------------------------------------------------------

(e) Non-Employee Directors may be granted, sold, or awarded other awards
contemplated by Section 10 of this Plan.

(f) If a Non-Employee Director subsequently becomes an employee of the
Corporation or a Subsidiary while remaining a member of the Board, any Award
held under this Plan by such individual at the time of such commencement of
employment will not be affected thereby.

(g) Non-Employee Directors, pursuant to this Section 9, may be awarded, or may
be permitted to elect to receive, pursuant to procedures established by the
Board or a committee of the Board, all or any portion of their annual retainer,
meeting fees or other fees in shares of Common Stock, Restricted Stock,
Restricted Stock Units or other Awards contemplated by Section 10 of this Plan
in lieu of cash. Any such election shall comply with Section 409A of the Code,
if applicable. The election, if subject to Section 409A of the Code, (i) shall
apply to the annual retainer, meeting fees, or other fees earned during the
period to which it pertains (the “Plan Year”), (ii) must be received in writing
by the administrator of the Plan by the established enrollment deadline of any
Plan Year, which must be no later than the last business day of the calendar
year immediately preceding the calendar year in which that Plan Year commences,
in order to cause that Plan Year’s annual retainer, meeting fees, or other fees
to be subject to the provision of this Plan, and (iii) must specify the form of
distribution (in shares of Common Stock, Restricted Stock, Restricted Stock
Units, or other Awards contemplated by Section 10 of the Plan in lieu of cash)
to the Non-Employee Director. Any such election is irrevocable on the last day
set by the administrator for making elections.

(h) Non-Employee Directors may under policies approved from time to time by the
Board or a committee of the Board, elect to defer their annual retainer, meeting
fees or other fees and, in which case, the shares of Common Stock purchased
under Section 9(g) will be payable to a trust. The election: (i) shall apply to
the annual retainer and fees earned during the period to which it pertains (the
“Plan Year”) and shall specify the applicable percentage of such annual retainer
and fees that such Non-Employee Director wishes to direct to the trust,
(ii) must be received in writing by the administrator of the Plan by the
established enrollment deadline of any Plan Year which must be no later than the
last business day of the calendar year immediately preceding the calendar year
in which that Plan Year commences, in order to cause that Plan Year’s annual
retainer and fees to be subject to the provisions of this Plan, and (iii) must
specify the time and manner of the distribution of the shares of Common Stock to
the Non-Employee Director. Any such election is irrevocable on the last day set
by the administrator for making elections. The shares of Common Stock covered by
this election will be issued in the name of the trustee of the trust for the
benefit of the Non-Employee Director; provided, however, that each Non-Employee
Director shall be entitled to vote the shares of Common Stock. The trustee shall
retain all dividends (which shall be reinvested in shares of Common Stock) and
other distributions paid or made with respect thereto in the trust, and all
dividends and other distributions will be paid in accordance with the election
applicable to the underlying annual retainer and fees. The shares of Common
Stock credited to the account of an Non-Employee Director shall remain subject
to the claims of the Corporation’s creditors, and the interests of the
Non-Employee Director in the trust may not be sold, hypothecated or transferred
(including, without limitation, transferred by gift or donation) while such
shares of Common Stock are held in the trust.

 

2007 Omnibus Incentive Plan 11.04.08    - 23 -   



--------------------------------------------------------------------------------

(i) Notwithstanding anything in Section 5, 6 or 7 to the contrary, each grant
pursuant to this Section 9 may specify the period or periods of continuous
service, if any, by the Non-Employee Director with the Corporation that are
necessary before such awards or installments thereof shall become fully
exercisable or restrictions thereon will lapse, which shall be determined on the
Date of Grant.

10. Other Awards.

(a) The Compensation Committee or an Authorized Officer may, subject to
limitations under applicable law, authorize grants or sales to any Participant
other awards that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, (i) shares of Common
Stock or factors that may influence the value of such shares, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Common Stock, purchase rights for
shares of Common Stock, awards with value and payment contingent upon
performance of the Corporation or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Compensation
Committee, and awards valued by reference to the book value of shares of Common
Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of, the Corporation,
(ii) cash, or (iii) any combination of the foregoing. The Compensation Committee
or an Authorized Officer shall determine the terms and conditions of such
awards, which may include the achievement of Management Objectives, which may
specify in respect of such Management Objectives a minimum acceptable level or
levels of achievement and may set forth a formula for determining the portion or
all of the award on which restrictions will terminate if performance is at or
above the minimum level(s), but falls short of full achievement of the specified
Management Objectives. The grant or sale of such award will specify that, before
the termination or early termination of the restrictions applicable to such
award, the Compensation Committee must certify that the Management Objectives
have been satisfied. Shares of Common Stock delivered pursuant to an award in
the nature of a purchase right granted under this Section 10 shall be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, cash, shares of Common Stock, other
awards, notes or other property, as the Compensation Committee shall determine.

(b) Each grant may specify the period or periods of continuous service, if any,
by the Participant with the Corporation or any Subsidiary that are necessary
before such awards or installments thereof shall become fully transferable,
which shall be determined by the Compensation Committee or an Authorized Officer
on the Date of Grant.

(c) Each grant may provide for the earlier termination of the period or periods
of continuous service or other modifications in the event of termination without
Cause, resignation for Good Reason, Normal Retirement, termination due to death
or Disability of the Participant, a Change in Control, or the grant of a
Substitute Award and, to the extent that any grant or Substitute Award is
subject to, or determined to be subject to, Section 409A of the Code, the time
and form of payment shall be indicated in the Evidence of Award as upon one or
more of the permissible payment events under Section 409A of the Code and, as
subject to the Six-Month Payment Delay, if required.

 

2007 Omnibus Incentive Plan 11.04.08    - 24 -   



--------------------------------------------------------------------------------

(d) The Compensation Committee may authorize grants or sales of shares of Common
Stock as a bonus, or may grant other awards in lieu of obligations of the
Corporation or a Subsidiary to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, subject to such terms as
shall be determined by the Compensation Committee.

(e) Each grant or sale pursuant to this Section 10 may be made without
additional consideration from the Participant or in consideration of a payment
by the Participant that is less than the Market Value Per Share on the Date of
Grant; provided, however, that with respect to a payment of an award that is
substantially similar to an Option Right, no such payment shall be less than
Market Value Per Share on the Date of Grant.

11. Administration of this Plan.

(a) This Plan will be administered by the Compensation Committee. The Board or
the Compensation Committee, as applicable, may from time to time delegate all or
any part of its authority under this Plan to any other committee of the Board or
subcommittee thereof consisting exclusively of not less than two or more members
of the Board, each of whom shall be a “non-employee director” within the meaning
of Rule 16b-3 of the Securities and Exchange Commission promulgated under the
Exchange Act, an “outside director” within the meaning of Section 162(m) of the
Code and an “independent director” within the meaning of the rules of the New
York Stock Exchange, as constituted from time to time. To the extent of any such
delegation, references in this Plan to the Board or the Compensation Committee,
as applicable, will be deemed to be references to such committee or
subcommittee.

(b) The interpretation and construction by the Compensation Committee of any
provision of this Plan or of any agreement, notification or document evidencing
the grant of an Award, and any determination by the Compensation Committee
pursuant to any provision of this Plan or of any such agreement, notification or
document will be final and conclusive.

(c) To the extent permitted by applicable law, the Board or the Compensation
Committee, as applicable, may, from time to time, delegate to one or more of its
members or to one or more officers of the Corporation, or to one or more agents
or advisors, such administrative duties or powers as it may deem advisable, and
the Board, the Compensation Committee, the committee, or any person to whom
duties or powers have been delegated as aforesaid, may employ one or more
persons to render advice with respect to any responsibility the Board or the
Compensation Committee, the committee or such person may have under this Plan.

(d) To the extent permitted by applicable law, the Compensation Committee may,
by resolution, authorize one or more Executive Officers of the Corporation
(each, an “Authorized Officer”), including the Chief Executive Officer of the
Corporation, to do one or both of the following on the same basis as the
Compensation Committee: (i) designate Participants to be recipients of Awards
under this Plan, (ii) determine the size of any such Awards; provided, however,
that (A) the Compensation Committee shall not delegate such responsibilities to
any Executive Officer for Awards granted to a Participant who is an Executive
Officer, a Director, or a more than 10% beneficial owner of any class of the
Corporation’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the

 

2007 Omnibus Incentive Plan 11.04.08    - 25 -   



--------------------------------------------------------------------------------

Board in accordance with Section 16 of the Exchange Act, and (B) the resolution
providing for such authorization sets forth the total number of shares of Common
Stock the Authorized Officer(s) may grant, and (iii) the Authorized Officer(s)
shall report periodically to the Compensation Committee, as the case may be,
regarding the nature and scope of the Awards granted pursuant to the authority
delegated. In no event shall any such delegation of authority be permitted with
respect to Awards to any Executive Officer or any person subject to
Section 162(m) of the Code.

12. Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares, Performance
Units and, if applicable, in the number of shares of Common Stock covered by
other awards granted pursuant to Section 10 hereof, in the Option Price and Base
Price provided in outstanding Option Rights and Appreciation Rights, and in the
kind of shares covered thereby, as is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (i) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(ii) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (iii) any other
corporate transaction or event having an effect similar to any of the foregoing;
however, in the event of any such transaction or event, any adjustments shall be
in compliance with or maintain exemption from Section 409A of the Code. Such
adjustments shall be made automatically, without the necessity of Board action,
on the customary arithmetical basis in the case of any stock split, including a
stock split effected by means of a stock dividend, and in the case of any other
dividend paid in shares of Common Stock; however, any adjustment shall be in
compliance with or maintain exemption from Section 409A of the Code. Moreover,
in the event of any such transaction or event specified in this Section 12, the
Board, in its discretion, and subject to ensuring compliance with or exemption
from Section 409A of the Code, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it may determine, in good faith, to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. The Board also shall make or provide for such adjustments in
the numbers of shares specified in Section 3 of this Plan as is appropriate to
reflect any transaction or event described in this Section 12; provided,
however, that any such adjustment to the number specified in Section 3(b) will
be made only if and to the extent that such adjustment would not cause any
Option Right intended to qualify as an Incentive Stock Option to fail so to
qualify.

13. Change in Control.

(a) Except as otherwise provided in an Evidence of Award or by the Compensation
Committee at the Date of Grant, to the extent outstanding Awards granted under
this Plan are not assumed, converted or replaced by the resulting entity in the
event of a Change in Control, all outstanding Awards that may be exercised shall
become fully exercisable, all restrictions with respect to outstanding Awards
shall lapse and become vested and non-forfeitable, and any specified Management
Objectives with respect to outstanding Awards shall be deemed to be satisfied at
target. If the Award is considered a “deferral of compensation” (as such term is
defined under Code Section 409A), and if the failure of the Award to be assumed,

 

2007 Omnibus Incentive Plan 11.04.08    - 26 -   



--------------------------------------------------------------------------------

converted or replaced by the resulting entity following the Change in Control
would result in a payment of deferred compensation upon the closing of such
Change in Control, except as otherwise provided in an Evidence of Award, the
payment will occur within 30 days after the Change in Control, provided that
such Change in Control may be treated as a change in ownership of the
Corporation, a change in the effective control of the Corporation or a change in
the effective ownership of a substantial portion of the Corporation’s assets as
described in Treasury regulations issued under Code Section 409A (each a “Code
Section 409A Change in Control”).

(b) Except as otherwise provided in an Evidence of Award or by the Compensation
Committee, to the extent outstanding Awards granted under this Plan are assumed,
converted or replaced by the resulting entity in the event of a Change in
Control, any outstanding Awards that are subject to Management Objectives shall
be converted by the resulting entity, as if target performance had been achieved
as of the date of the Change in Control, and each award of: (i) Performance
Shares or Performance Units shall continue to vest during the remaining
Performance Period, (ii) Restricted Stock shall continue to be subject to a
“substantial risk of forfeiture” for the remaining applicable period,
(iii) Restricted Stock Units shall continue to vest during the Restriction
Period, and (iv) all other Awards shall continue to vest during the applicable
vesting period, if any.

(c) Except as otherwise provided in an Evidence of Award or by the Compensation
Committee, to the extent outstanding Awards granted under this Plan are either
assumed, converted or replaced by the resulting entity in the event of a Change
in Control, if a Participant’s service is terminated without Cause by the
Corporation, any of its Subsidiaries or the resulting entity or a Participant
resigns his or her employment with an Employer for Good Reason, in either case,
during the CIC Severance Protection Period, all outstanding Awards held by the
Participant that may be exercised shall become fully exercisable and all
restrictions with respect to outstanding Awards shall lapse and become vested
and non-forfeitable.

(d) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, the Board in its discretion, may provide for the cancellation of each
outstanding and unexercised Option Right or Appreciation Right in exchange for a
cash payment to be made within 60 days of the Change in Control in an amount
equal to the amount by which the highest price per share of Common Stock paid
for a share of Common Stock in the Change in Control exceeds the Option Price or
Base Price, as applicable, multiplied by the number of shares of Common Stock
granted under the Option Right or Appreciation Right.

(e) Notwithstanding any provision of this Plan to the contrary, to the extent an
Award shall be deemed to be vested or restrictions lapse, expire or terminate
upon the occurrence of a Change in Control and such Change in Control is not a
Code Section 409A Change in Control, then even though such Award may be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of
the Change in Control or any other provision of this Plan, payment will be made,
to the extent necessary to comply with the provisions of Section 409A of the
Code, to the Participant on the earliest of: (i) the Participant’s Separation
from Service with the Corporation; provided, however, that if the Participant is
a “specified employee” (within the meaning of Section 409A of the Code), the
payment date shall be the date that is six (6) months after the date of the
Participant’s Separation from Service with the Employer, (ii) the date

 

2007 Omnibus Incentive Plan 11.04.08    - 27 -   



--------------------------------------------------------------------------------

payment otherwise would have been made in the absence of any provisions in this
Plan to the contrary (provided such date is permissible under Section 409A of
the Code), or (iii) the Participant’s death.

(f) Unless otherwise provided in a Participant’s employment agreement, if any,
between the Participant and an Employer or any other arrangement with the
Corporation or any of its Subsidiaries to which the Participant is a party or
participant, if the acceleration of exercisability under this Section 13,
together with all other payments or benefits contingent on the Change in Control
within the meaning of Section 280G of the Code, results in any portion of such
payments or benefits not being deductible by the Corporation as a result of the
application of Section 280G of the Code, the payments or benefits shall be
reduced until the entire amount of the payments or benefits is deductible. The
reduction shall be effected from Awards made under this Plan by the exclusion,
first, of Awards, or portions thereof, that are not permitted to be valued under
Treasury Regulation section 1.280G-1, Q&A 24(c), or any successor provision,
and, second, of Awards, or portions thereof, that are permitted to be valued
under Treasury Regulation section 1.280G-1, Q&A 24(c).

14. Detrimental Activity.

(a) Any Evidence of Award may provide that if the Board or the Compensation
Committee determines a Participant has engaged in any Detrimental Activity,
either during service with the Corporation or a Subsidiary or within a specified
period after termination of such service, then, promptly upon receiving notice
of the Board’s finding, the Participant shall:

(i) forfeit that Award to the extent then held by the Participant;

(ii) in exchange for payment by the Corporation or the Subsidiary of any amount
actually paid therefor by the Participant, return to the Corporation or the
Subsidiary, all shares of Common Stock that the Participant has not disposed of
that had been acquired pursuant to that Award;

(iii) with respect to any shares of Common Stock acquired pursuant to that Award
that were disposed of, pay to the Corporation or the Subsidiary, in cash, the
difference between:

 

  (A) any amount actually paid by the Participant, and

 

  (B) the Market Value Per Share of the shares of Common Stock on the date
acquired; and

(iv) pay to the Corporation or the Subsidiary in cash the Spread, with respect
to any Option Rights or Appreciation Rights exercised where no shares of Common
Stock were retained by the Participant upon such exercise.

(b) To the extent that such amounts are not paid to the Corporation or the
Subsidiary, the Corporation may seek other remedies, including a set off of the
amounts so payable to it against any amounts that may be owing from time to time
by the Corporation or a

 

2007 Omnibus Incentive Plan 11.04.08    - 28 -   



--------------------------------------------------------------------------------

Subsidiary to the Participant for any reason, including, without limitation,
wages, deferred compensation or vacation pay. To the extent that any set off
under this section of the Plan causes the Participant to become subject to taxes
under Section 409A of the Code, the responsibility for payment of such taxes
lies solely with the Participant.

15. Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board or the Compensation Committee
may provide for such special terms for awards to Participants who are foreign
nationals or who are employed by the Corporation or any Subsidiary outside of
the United States of America or who provide services to the Corporation or any
Subsidiary under an agreement with a foreign nation or agency, as the Board or
the Compensation Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Compensation
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary of the Board or other appropriate officer of the Corporation may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Corporation.

16. Transferability.

(a) Except as otherwise determined by the Board or the Compensation Committee
pursuant to the provisions of Section 16(c), no Award or dividend equivalents
paid with respect to Awards made under this Plan shall be transferable by the
Participant except by will or the laws of descent and distribution, and may be
otherwise transferred in a manner that protects the interest of the Corporation
as the Board or the Compensation Committee may determine; provided, that if so
determined by the Compensation Committee, each Participant may, in a manner
established by the Board or the Compensation Committee, designate a beneficiary
to exercise the rights of the Participant with respect to any Award upon the
death of the Participant and to receive shares of Common Stock or other property
issued upon such exercise.

(b) The Compensation Committee or an Authorized Officer may specify at the Date
of Grant that part or all of the shares of Common Stock that are (i) to be
issued or transferred by the Corporation upon the exercise of Option Rights or
Appreciation Rights, upon the termination of the Restriction Period applicable
to Restricted Stock Units or upon payment under any grant of Performance Shares
or Performance Units or (ii) no longer subject to the substantial risk of
forfeiture and restrictions on transfer referred to in Section 6 of this Plan,
will be subject to further restrictions on transfer.

(c) Notwithstanding Section 16(a), the Board or the Compensation Committee may
determine that Awards (other than Incentive Stock Options) may be transferable
by a Participant, without payment of consideration therefor by the transferee,
only to any one or more family members (as defined in the General Instructions
to Form S-8 under the Securities Act of

 

2007 Omnibus Incentive Plan 11.04.08    - 29 -   



--------------------------------------------------------------------------------

1933) of the Participant; provided, however, that (i) no such transfer shall be
effective unless reasonable prior notice thereof is delivered to the Corporation
and such transfer is thereafter effected in accordance with any terms and
conditions that shall have been made applicable thereto by the Board or the
Compensation Committee, and (ii) any such transferee shall be subject to the
same terms and conditions hereunder as the Participant.

17. Withholding Taxes. To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Corporation for such withholding are insufficient,
it will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Corporation for payment of the balance of such taxes required to be
withheld, which arrangements (in the discretion of the Compensation Committee)
may include relinquishment of a portion of such benefit. If a Participant’s
benefit is to be received in the form of shares of Common Stock, and such
Participant fails to make arrangements for the payment of tax, the Corporation
shall withhold such shares of Common Stock having a value equal to the amount
required to be withheld. Notwithstanding the foregoing, when a Participant is
required to pay the Corporation an amount required to be withheld under
applicable income and employment tax laws, the Participant may elect to satisfy
the obligation, in whole or in part, by electing to have withheld, from the
shares required to be delivered to the Participant, shares of Common Stock
having a value equal to the amount required to be withheld (except in the case
of Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Corporation other shares of Common Stock held by
such Participant. In no event shall the Market Value Per Share of the shares of
Common Stock to be withheld pursuant to this section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld or such other amount that will not result in a
negative accounting impact. Participants shall also make such arrangements as
the Corporation may require for the payment of any withholding tax obligation
that may arise in connection with the disposition of shares of Common Stock
acquired upon the exercise of Option Rights.

18. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder are exempt from Section 409A of the Code or are structured in a manner
that would not cause a Participant to be subject to taxes and interest pursuant
to Section 409A of the Code. This Plan and any grants made hereunder shall be
administrated in a manner consistent with this intent, and any provision that
would cause this Plan or any grant made hereunder to become subject to taxation
under Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of Participants).

(b) In order to determine for purposes of Section 409A of the Code whether a
Participant is employed by a member of the Corporation’s controlled group of
corporations under Section 414(b) of the Code (or by a member of a group of
trades or businesses under common control with the Corporation under
Section 414(c) of the Code) and, therefore, whether the shares of Common Stock
that are or have been purchased by or awarded under this Plan to the Participant
are shares of “service recipient” stock within the meaning of Section 409A of
the Code:

(i) In applying Code Section 1563(a)(1), (2) and (3) for purposes of determining
the Corporation’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3); and

 

2007 Omnibus Incentive Plan 11.04.08    - 30 -   



--------------------------------------------------------------------------------

(ii) In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Corporation for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

19. Effective Date and Term of Plan.

(a) This Plan will be effective as of the Effective Date. No grant will be made
under this Plan more than ten (10) years after the date on which this Plan is
first approved by the stockholders of the Corporation, but all grants made on or
prior to such date will continue in effect thereafter subject to the terms
thereof and of this Plan.

(b) Upon the Effective Date, no further grants of awards are permitted under the
Predecessor Plans. All awards under the Predecessor Plans that remain
outstanding shall be administered and paid in accordance with the provisions of
the applicable Predecessor Plan and award agreement.

20. Amendments and Termination.

(a) The Board may at any time and from time to time, to the extent permitted by
Section 409A of the Code, amend, suspend or terminate this Plan in whole or in
part; provided, however, that if an amendment to this Plan (i) would materially
increase the benefits accruing to Participants under this Plan, (ii) would
materially increase the number of securities which may be issued under this
Plan, (iii) would materially modify the requirements for participation in this
Plan, or (iv) must otherwise be approved by the stockholders of the Corporation
in order to comply with applicable law or the rules of the New York Stock
Exchange or, if the shares of Common Stock are not traded on the New York Stock
Exchange, the principal national securities exchange upon which the shares of
Common Stock are traded or quoted, then, such amendment will be subject to
stockholder approval and will not be effective unless and until such approval
has been obtained.

(b) Termination of this Plan will not affect the rights of Participants or their
successors under any Awards outstanding hereunder and not exercised in full on
the date of termination.

(c) The Board or the Compensation Committee will not, without the further
approval of the stockholders of the Corporation, authorize the amendment of any
outstanding Option Right or Appreciation Right to reduce the Option Price or
Base Price, respectively. No Option Right or Appreciation Right will be
cancelled and replaced with awards having a lower

 

2007 Omnibus Incentive Plan 11.04.08    - 31 -   



--------------------------------------------------------------------------------

Option Price or Base Price, respectively, or for another award, or for cash
without further approval of the stockholders of the Corporation, except as
provided in Section 12. Furthermore, no Option Right or Appreciation Right will
provide for the payment, at the time of exercise, of a cash bonus or grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units, or
grant or sale of Restricted Stock, Restricted Stock Units or other awards
pursuant to Section 10 of this Plan, without further approval of the
stockholders of the Corporation. This Section 20(c) is intended to prohibit the
repricing of “underwater” Option Rights or Appreciation Rights without
stockholder approval and will not be construed to prohibit the adjustments
provided for in Section 12 of this Plan.

(d) If permitted by Section 409A of the Code, in case of termination of service
by reason of death, Disability or Normal Retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any shares of Restricted Stock as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Restricted
Stock Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds shares of Common Stock subject to any
transfer restriction imposed pursuant to Section 16 of this Plan, the
Compensation Committee may, in its sole discretion, accelerate the time at which
such Option Right, Appreciation Right or other award may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or the time when such transfer restriction will terminate
or may waive any other limitation or requirement under any such award, except in
the case of a Qualified Performance-Based Award where such action would result
in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code.

(e) Subject to Section 20(c) hereof, the Compensation Committee may amend the
terms of any Award theretofore granted under this Plan prospectively or
retroactively, except in the case of a Qualified Performance-Based Award where
such action would result in the loss of the otherwise available exemption of
such Award under Section 162(m) of the Code. In such case, the Compensation
Committee will not make any modification of the Management Objectives or the
level or levels of achievement with respect to such Qualified Performance-Based
Award. Subject to Section 12 above, no amendment shall materially impair the
rights of any Participant without his or her consent.

21. Substitute Awards for Awards Granted by Other Entities. Substitute Awards
may be granted under this Plan for grants or awards held by employees of a
company or entity who become employees of the Corporation or a Subsidiary as a
result of the acquisition, merger or consolidation of the employer company by or
with the Corporation or a Subsidiary. Except as otherwise provided by applicable
law and notwithstanding anything in the Plan to the contrary, the terms,
provisions and benefits of the Substitute Awards so granted may vary from those
set forth in or required or authorized by this Plan to such extent as the
Compensation Committee at the time of the grant may deem appropriate to conform,
in whole or part, to the terms, provisions and benefits of grants or awards in
substitution for which they are granted.

 

2007 Omnibus Incentive Plan 11.04.08    - 32 -   



--------------------------------------------------------------------------------

22. Governing Law. This Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Kansas.

23. Miscellaneous Provisions.

(a) The Corporation will not be required to issue any fractional shares of
Common Stock pursuant to this Plan. The Board or the Compensation Committee may
provide for the elimination of fractions or for the settlement of fractions in
cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Corporation or any
Subsidiary, nor will it interfere in any way with any right the Corporation or
any Subsidiary would otherwise have to terminate such Participant’s employment
or other service at any time.

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d) The Compensation Committee or an Authorized Officer may provide for
termination of an Award in the case of termination of employment or service of a
Participant or any other reason; provided, however, that all Awards of a
Participant will be immediately forfeited and cancelled to the extent the
Participant’s employment or service has been terminated for Cause, and the
Participant will have no further rights in respect of such Awards.

(e) No Award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Compensation Committee, contrary to law or the
regulations of any duly constituted authority having jurisdiction over this
Plan.

(f) Except as required by Section 409A of the Code in connection with a
Separation from Service, absence on leave approved by a duly constituted officer
of the Corporation or any of its Subsidiaries shall not be considered
interruption or termination of service of any employee for any purposes of this
Plan or Awards granted hereunder, except that no Awards may be granted to an
employee while he or she is absent on leave.

(g) Except as specifically provided in Section 9(h), no Participant shall have
any rights as a stockholder with respect to any shares of Common Stock subject
to Awards granted to him or her under this Plan prior to the date as of which he
or she is actually recorded as the holder of such shares upon the stock records
of the Corporation.

(h) The Compensation Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Corporation or a Subsidiary to the
Participant.

 

2007 Omnibus Incentive Plan 11.04.08    - 33 -   



--------------------------------------------------------------------------------

(i) Except with respect to Option Rights and Appreciation Rights, the
Compensation Committee may permit Participants to elect to defer the issuance of
shares of Common Stock or the settlement of Awards in cash under this Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. The Compensation Committee also may provide that deferred
issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts. All elections and deferrals
permitted under this provision shall comply with Section 409A of the Code,
including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

(j) Any Award granted under the terms of this Plan may specify in the Evidence
of Award that the Participant is subject to restrictive covenants including, but
not limited to, covenants not to compete and covenants not to solicit, unless
otherwise determined by the Compensation Committee.

(k) Participants shall provide the Corporation with a completed, written
election form setting forth the name and contact information of the person who
will have beneficial ownership rights of Awards made to the Participant under
this Plan upon the death of the Participant.

(l) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any Award
under any law deemed applicable by the Board or the Compensation Committee, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Board or the Compensation
Committee, it shall be stricken and the remainder of this Plan shall remain in
full force and effect.

 

2007 Omnibus Incentive Plan 11.04.08    - 34 -   